J-S74035-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MORGAN MOLLENKOPF,                         :
                                               :
                       Appellant               :   No. 1387 EDA 2018

          Appeal from the Judgment of Sentence Entered April 12, 2018
      In the Court of Common Pleas of Chester County Criminal Division at
                        No(s): CP-15-CR-0002615-2017


BEFORE: LAZARUS, J., STABILE, J., and McLAUGHLIN, J.

MEMORANDUM BY McLAUGHLIN, J.:                            FILED APRIL 22, 2019

        Morgan Mollenkopf appeals from the judgment of sentence entered

following her plea of guilty to possession with intent to deliver.1 Mollenkopf’s

counsel has filed an Anders2 brief and petition to withdraw as counsel. We

affirm Mollenkopf’s judgment of sentence and grant counsel’s request to

withdraw.

        Mollenkopf pleaded guilty on April 12, 2018, pursuant to a plea

agreement. The court sentenced Mollenkopf, pursuant to the agreement, to

two to four years’ incarceration with RRRI3 eligibility. The court required her

to submit a DNA sample, a $250 fee, and court costs.
____________________________________________


1   35 P.S. § 780-113(a)(30).

2   Anders v. California, 386 U.S. 738 (1967).

3 See 61 Pa.C.S.A. §§ 4501-4512 (relating to the “recidivism risk reduction
incentive”).
J-S74035-18



       Mollenkopf appealed, and, as stated above, her attorney has filed an

Anders brief and petition to withdraw. Before we assess the merits of any

argument calling Mollenkopf’s judgment of sentence into question, we must

pass   on   counsel’s   request    to   withdraw   from   representation.     See

Commonwealth v. Goodwin, 928 A.2d 287, 290 (Pa.Super. 2007) (en

banc). An Anders brief that accompanies a request to withdraw must:

       (1) provide a summary of the procedural history and facts, with
       citations to the record;

       (2) refer to anything in the record that counsel believes arguably
       supports the appeal;

       (3) set forth counsel’s conclusion that the appeal is frivolous; and

       (4) state counsel’s reasons for concluding that the appeal is
       frivolous. Counsel should articulate the relevant facts of record,
       controlling case law, and/or statutes on point that have led to the
       conclusion that the appeal is frivolous.

Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009). Counsel must

also provide a copy of the Anders brief to the client, and a letter that advises

the client of the right to: “(1) retain new counsel to pursue the appeal; (2)

proceed pro se on appeal; or (3) raise any points that the appellant deems

worthy of the court[’]s attention in addition to the points raised by counsel in

the Anders brief.” Commonwealth v. Orellana, 86 A.3d 877, 880

(Pa.Super. 2014) (quoting Commonwealth v. Nischan, 928 A.2d 349, 353

(Pa.Super. 2007)). If we determine that counsel has satisfied these

requirements, we then conduct “a full examination” of the record “to decide

whether the case is wholly frivolous.” Commonwealth v. Dempsey, 187



                                        -2-
J-S74035-18



A.3d 266, 271-72 (Pa.Super. 2018) (en banc) (quoting Anders, 386 U.S. at

744).

        Here, in the Anders brief, counsel relates a brief history of the case,

suggests the only appealable issue is a claim that Mollenkopf entered her plea

unknowingly or involuntarily, and asserts that he has determined pursuit of

that issue would be wholly frivolous. Anders Br. at 5-6. Counsel’s petition to

withdraw states that counsel has served a copy of the Anders brief upon

Mollenkopf and advised her that she may raise any additional issues before

this Court pro se or with private counsel. Counsel attached a copy of his letter

to Mollenkopf as an exhibit to the petition. We conclude the Anders brief

satisfies the necessary requirements, and therefore turn to our own review of

whether a non-frivolous issue exists for appeal, noting that Mollenkopf has not

filed any additional brief with this Court, either pro se or through private

counsel.

        “When an appellant enters a guilty plea, she waives her right to

‘challenge on appeal all non-jurisdictional defects except the legality of her

sentence and the validity of her plea.’” Commonwealth v. Pantalion, 957

A.2d 1267, 1271 (Pa.Super. 2008) (quoting Commonwealth v. Rush, 909

A.2d 805, 807 (Pa.Super. 2006)) (brackets omitted). Issues related to the

validity of the plea must be preserved in the lower court. Commonwealth v.

Tareila, 895 A.2d 1266, 1270 n.3 (Pa.Super. 2006).

        Our review of the record indicates Mollenkopf did not object or otherwise

raise any issue related to the validity of her guilty plea at the time of her plea

                                       -3-
J-S74035-18



and sentencing. Nor did Mollenkopf file a post-sentence motion challenging

her plea or seeking to withdraw it. Thus, she has not preserved any issues

related to the validity of her guilty plea. Tareila, 895 A.2d at 1270 n.3.

Moreover, our independent review of the record indicates no jurisdictional

defects or illegality in Mollenkopf’s sentence. Pantalion, 957 A.2d at 1271.

     Having found no reviewable issues, we affirm Mollenkopf’s judgment of

sentence, and grant counsel’s request to withdraw.

     Judgment of sentence affirmed. Petition to withdraw granted.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/22/19




                                    -4-